Interim Decision #1920

MATTER OE CRUZ

. In Visa Petition Proceedings
A-18499217
Decided by Regional Commissioner November 26, 1968
Since a Master's degree, obtained upon successful completion of two years of
specialized study and supervised field work, is required for entry in. most
fields of social work, petitioner/beneficiary, who has only a Bachelor of
Science degree in social work awarded in 1967 and whose only employment
thereafter has been as a temporary worker of a tuberculosis society with
duties involving delivery of fund solicitation letters and follow up of
same, has not established that she possesses the high level of training and
experience required to qualify as a member of the professions as a social
worker within the meaning of sections 101(a) (32) and 203(a) (3) of the
Immigration and Nationality Act, as amended.*

This case comes forward on appeal from the decision of the
District Director, who on October 17, 1968 denied the petition in
that the petitioner has failed to establish that she is a qualified
member of the professions.
The petitioner is a 21-year-old unmarried citizen and resident
of the Philippines. She was awarded a Bachelor of Science degree
in social work in 1967 by the University of Santo Tomas and
thereafter worked in that country as a temporary liaison worker
for a private institution. She now seeks in her own behalf classification as a member of the professions under section 203 (a) (3)
of the Act, as amended, based upon her stated profession or occupation as a social worker.

Section 101 (a) (32) of the Act, as amended, defines the term
"profession" as including but not being limited to architects,
engineers, lawyers, physicians, surgeons and teachers.
An examination of the occupations listed in section 101 (a) (32)
of the Act indicates that in a general a person may be considered
a member of the professions if, as a minimum, he has been
awarded a baccalaureate degree following the successful comple* See Matter of Reyes, Interim Decision No. 2009.

61

Interim Decision #1920
tion of a specialized course of education on the college or university level. (Matter of Asuncion, 11 I. & N. Dec. 660).
While the acquisition of a baccalaureate degree is a minimum
academic requirement for recognition as a member of the professions, the acquisition of such a degree does not automatically and
by itself make the holder a member of the professions. (Matter of
Shin, 11 I. & N. Dec. 686). Some occupations require a degree
above the level of a baccalaureate degree to qualify as a professional in their field of study. The definition of professions, quoted
above, includes doctors and surgeons and it is well established
that a baccalaureate degree alone will not qualify a person as a
doctor or surgeon and that advance degrees are a requisite for
recognition in the profession of medicine and surgery.
The Dictionary of Occupational Titles, 1965, Volume I, Definition of Titles, Third Edition, published by the Department of
Labor, places social work in occupational code grouping 195.108
under the heading, Guidance and Counseling. The Dictionary
defines a social worker as a term applied to a worker perfoming
social service functions in a public or voluntary social welfare
agency, organization, or department and states that classifications
are made according to work performed such as social worker,
psychiatric; social group worker; social worker, delinquency prevention.
In a supplement to the Dictionary the Specific Vocational Preparation (SVP) Time for a social worker is rated from five to
eight years.
Volume II, Occupational Classification of the Dictionary, states
with regard to training and methods of entry that while a college
degree is a minimum requirement for entry into the field of social
work, in most cases education beyond the four year college level
is required; and that most municipal and state governments and
private organizations require two years of graduate study of persons interested in pursuing social work as a career. (See Matter
of Che,121. & N. Dec. 146, January 13, 1967).
The Occupational Outlook Handbook, 1968-1969 edition, also
published by the Department of Labor, states that while a Bachelor's degree, preferably in Social Welfare, generally is the minimum educational requirement for beginning jobs in social work,
certain areas in most fields of practice require a Master's degree.
For example, teaching positions require a Master's degree with a
doctorate preferred. In research, training in social science
research methods is required in addition to a graduate degree and
experience in social work. The Handbook also states that a Mas-

62

Interim Decision * 1920

ter's degree in social work is awarded upon successful completion
of two years of specialized study and supervised field work in an
accredited school of social work; that only graduates of such
schools are eligible for membership in the National Association of
Social Workers (NASW) and that persons with two years of paid
employment in social work under the supervision of a certified
social worker and two years of membership are eligible for certification as members of the Academy of Certified Social Workers
(ACSW).
The Handbook states further that:
The problems with which social workers are concerned include poverty; broken homes; physical, mental, and emotional handicaps; antisocial behavior;
racial tensions; and unsatisfactory community conditions such as inadequate
housing and medical care, and lack of educational, recreational, and cultural
opportunities.

As the foregoing indicates, the problems which are faced by a
social worker relate to a variety of social and mental attitudes

and conditions. Approaches to these problems are reflected in
three basic methods of social work practice; namely, case work,
group work, and community organization. In the instant petition,
the petitioner has not indicated or defined the social work practice in which she intends to engage.
On appeal, petitioner states in brief that at the time she filed
the instant petition, she was not a full-fledged social worker but
has now been issued a registration certificate as such. A copy of
this certificate has been submitted with appeal. Concerning two
years of graduate studies from an accredited school of social
work as a prerequisite to employment as a social worker here,
petitioner indicates that is the reason why she does not want to
work now as a social worker but is willing to work even as a
clerk so that she can pursue graduate studies in the United
States.
After carefully reviewing and considering all the facts in this
case, we find that professions generally require either college
graduation—often with an advanced degree—or experience of
such kind and amount to provide comparable knowledge. With
regard to social work, we find that a Master's degree is required
in most fields of that activity, obtained after specialized study
and supervised field work. The petitioner in the instant case does
not have a Master's degree nor any specialized training and field
work in her stated profession. Her only employment since obtaining her degree has been that of a temporary worker of a tuberculosis society in the Philippines with duties involving delivering

63

Interim Decision #1920
letters of solicitation for funds and following up same. The
record fails to establish that the petitioner has the high level of
training and experience needed to qualify as a member of the
professions as a social worker.
The burden of proof in visa petition proceedings to establish
eligibility for preference classification sought rests with the petitioner. (Matter of Cheung, 12 I. & N. Dec. 715). The petitioner
has failed to meet that burden of proof in establishing that she
qualifies as a member of the professions under section 203 (a) (3)
of the Act, as amended, as a social worker. The District Director's decision will be affirmed and the appeal dismissed.
ORDER: It is ordered that the appeal be and the same is
hereby dismissed.

